Citation Nr: 9906774	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-268 72	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a fracture of the left femur with arthritis of 
the left hip, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
RO which denied secondary service connection for a low back 
disorder and an evaluation in excess of 30 percent for the 
service-connected residuals of a fracture of the left femur 
with arthritis of the left hip.  

In a decision of May 1997, the Board granted secondary 
service connection for a low back disorder and remanded the 
issue of entitlement to an increased rating for the veteran's 
left hip disability to the RO for further development.  That 
development having been completed, the issue of an increased 
rating for the veteran's residuals of a fracture of the left 
femur with arthritis of the left hip is before the Board for 
appellate consideration at this time.  

In August 1998 the RO denied the veteran entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  In January 1999 the RO denied the veteran 
entitlement to a rating in excess of 10 percent for his low 
back disorder.  A notice of disagreement has not been filed 
as to either of these issues.  

FINDING OF FACT

The residuals of fracture of the left femur are well healed, 
but with severe degenerative changes of the left hip; flexion 
of the left hip is from 0 degrees to 115 degrees actively and 
is from 0 degrees to 120 degrees passively, and there is 
discomfort on passive hip rotation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a fracture of the left femur with arthritis of 
the left hip have not been met.  38 U.S.C.A.§§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R.§ 4.71(a), Diagnostic 
Codes 5252, 5255 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating for his left femur and hip disability is 
"well grounded" within the meaning of 38 U.S.C.A.§ 5107(a).  
That is, the Board finds that the veteran's claim is 
plausible.  All relevant facts have been developed to the 
extent possible and no further assistance to the veteran is 
required in order to satisfy the VA's duty to assist him in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

During service, in May 1960, the veteran sustained a closed 
subtrochanteric fracture of the left femur.  The fracture was 
surgically fixed with screws and a plate.  The hardware was 
subsequently removed and an X-ray in November 1960 revealed 
almost complete obliteration of the subtrochanteric fracture 
line.  A subsequent X-ray in May 1964 revealed a satisfactory 
position with fixed bony union.  

VA clinical records reveal that an X-ray of February 1992 
showed evidence of an old healed fracture of the proximal 
femoral shaft with severe degenerative changes in the left 
hip joint.  During outpatient treatment in June 1994, the 
veteran complained of pain in the left hip after several 
hours of standing.  An X-ray of February 1995 revealed that 
the veteran's degenerative arthritis of the left hip was not 
progressive compared with an earlier X-ray in 1989.  

On VA orthopedic examination in February 1995, the veteran 
complained of pain in the left hip after walking about 300 
feet and he also complained of left hip pain after prolonged 
standing.  Evaluation revealed a well-healed scar of incision 
on the lateral aspect of the left hip.  The veteran had 108 
degrees of left hip flexion with complaints of pain.  
Abduction was from 0 to 45 degrees with pain.  There was from 
0 to 30 degrees of adduction.  External rotation was from 0 
to 66 degrees and internal rotation was from 0 to 30 degrees 
with pain.  The diagnosis was history of left femur fracture 
with clinical findings of reduced range of motion and 
radiographic evidence of marked narrowing of the hip joint 
space, unchanged since a June 1989 study.  

In a December 1996 statement, Robert B. Stephenson, M.D., 
reported that the veteran complained of left hip pain which 
had increased over the previous six years.  The veteran said 
that most of his discomfort was related to prolonged driving, 
sitting, or standing.  Evaluation revealed a normal gait and 
an examination of the hip was negative.  X-rays showed 
moderate to severe degenerative arthritis of the left hip.  

In a February 1997 statement, Eric S. Korsh, M.D., reported 
that the veteran was seen with complaints of diffuse pain in 
the multiple parts of his body including pain in the left 
groin and thigh.  He said that walking was poor due to pain 
and a limp.  On evaluation, the left hip was intact.  X-rays 
showed degenerative joint disease in the left hip which also 
involved the acetabulum.  It was noted that, 
radiographically, his most severe problem was his left hip, 
which could require surgery.  

A clinical note from Doctor Stephenson, dated in March 1997, 
revealed a normal examination of the left hip.  

On official examination in September 1997, the veteran did 
not offer any complaints regarding his left hip.  He had 115 
degrees of active flexion in the left hip and 20 degrees of 
active extension, 25 degrees of active external rotation, 25 
degrees of active internal rotation and 30 degrees of active 
abduction.  Passive range of motion was 120 degrees of left 
hip flexion, 20 degrees of left hip extension, 35 degrees of 
left hip external rotation, 30 degrees of left hip internal 
rotation, and 40 degrees of left hip abduction.  The veteran 
was noted to complain of left hip discomfort with passive hip 
rotation.  No palpable crepitus in the left hip was noted on 
range of motion testing.  The veteran's ability to squat, 
crawl and kneel was diminished but the examiner felt that 
this was due to a right ankle injury.  Endurance in the left 
lower extremity was less than in the right lower extremity.  
Balance on standing with both legs was good and standing 
ability in the left leg was average.  Fatigue in the left leg 
was a limiting factor based on the veteran's history, a 
subjective activity profile and on resisted movement testing.  
No incoordination problems due to left leg symptoms were 
reported.  The examiner did not believe that the veteran's 
left hip injury had a significant effect on the veteran's 
abilities  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's service-connected residuals of a left femur 
fracture have been assigned a 30 percent evaluation under 38 
C.F.R.§ 4.71(a), Diagnostic Codes 5010-5255 based on 
impairment of the femur.  The 30 percent rating assigned 
under this code contemplates malunion of the femur with 
marked hip disability.  Inasmuch as the fracture does not 
involve non union, or a fracture of the surgical neck with a 
false joint, and based on the findings on the VA examinations 
in February 1995 and September 1997, does not involve 
ankylosis of the hip, consideration of the veteran's 
entitlement to an increased schedular rating only involves 
consideration of the provisions of Diagnostic Code 5252.  
Under the provisions of this diagnostic code, a 30 percent 
evaluation is assigned for limitation of the flexion of the 
thigh to 20 degrees.  A 40 percent evaluation is warranted if 
there is limitation of thigh flexion to 10 degrees.  A full 
range of flexion of the hip is from the zero degree position 
to the 125 degree position.  38 C.F.R.§ 4.71(a) (Plate II).  

Even with consideration of the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Deluca v. 
Brown, 8 Vet. App. 202 (1995), the evidence does not show 
that the veteran's service-connected left hip disability 
warrants an evaluation in excess of 30 percent under 
Diagnostic Code 5252.  Recent VA examinations have shown 
flexion in the left hip to 108 degrees and 115 degrees.  
While complaints of pain on hip motion were noted on the 
earlier VA examination in 1995, no complaints of hip pain on 
active motion were reported during his most recent 
examination in 1997.  At that time, the veteran only 
complained of hip pain on passive rotation.  The range of hip 
flexion is currently much less restricted than is required 
for an evaluation in excess of 30 percent under this 
diagnostic code, even with consideration of 38 C.F.R.§ 4.45. 
Some loss of endurance in the left lower extremity was 
reported during the veteran's most recent evaluation, but 
balancing and the ability to stand were described as normal.  
No incoordination was noted and the examiner said that the 
veteran's left hip disability did not significantly limit his 
activities.  Thus, after considering the provisions of 38 
C.F.R.§§ 4.40 and 4.45 and the Courts decision in DeLuca, 
supra, there is no basis for a grant of a rating in excess of 
30 percent for the left hip disorder.


ORDER

An evaluation in excess of 30 percent for the residuals of a 
fracture of the left femur with arthritis of the left hip is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


